DETAILED ACTION
Claim Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s amendment/Comment
2.	Claim 1-20 are allowed.


Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of monitoring system for identifying textural zone.  A beacon eliminates the need to perform an AFLT fix and avoids the costs associated. The possibility of problematic motion is increased when altitude sensing beacon is disconnected from the power source, and in such a scenario the motion detection sensitivity is increased. The aforementioned query for a zone area is facilitated by the display device providing a two-dimensional graphic display of a map of an area that allows the user to select an area.  The monitoring system has a zone defining system that is located remote from a target monitor device. The target monitor device is associated with a monitored individual. The zone defining system includes a display device. The processor is configured to receive an indication of a zone area and an altitude region for the zone area. The zone area is an altitude limited zone area that is limited to the altitude region. A graphical representation of the zone area through the display device is displayed. A data set is transferred to the target monitor device and represents the altitude limited zone area through a wireless communication device.  The zone area is a first zone area, the computer readable medium further includes non-transitory instructions executable by a processor to: receive an indication of a second zone area, wherein the first zone area is an altitude unlimited zone area; and display a three-dimensional view of a combination of the first zone area and the second zone area via the display device.  Moreover, the related art indicates that this particular device and method is novel and has not been published or patented by other entities.  This along with the rest of the claimed limitations is not shown by the related art.
	Consider claim 1, the best reference found during the process of examination,Heldman (U.S. PGPub 11367519 B1), discloses a systems and methods are disclosed for providing recommended doses and instructions for pharmaceutical treatments by measuring physiological and/or electrophysiological signals from a subject and providing recommended doses and instructions of pharmaceuticals based at least in part on the measured signals. Further, the recommended doses and instructions are based at least in part on a subject's disease(s), disorder(s), or injuries and/or symptom(s) of such, and/or side effects of medications or treatments the subject is receiving. The recommended doses and instructions are personally tailored to the subject to precisely and personally address the subject's needs, and may be based in part on correlation with database(s) comprising historical data of the subject and/or other subjects to treat the subject's movement disorders, injuries to the body or brain, cognitive diseases and disorders, sleep diseases and disorders, chronic pain, or other conditions.
Consider claim 1, another best reference found during the process of examination,Horelik (US 20190253861 A1), discloses a systems, servers, devices, methods, and media for validating, improving, and predicting emergency locations. In some embodiments, disclosed herein is a method for validating a reported location associated with an emergency request comprises: detecting an emergency request from a first device; identifying a reported location associated with the emergency request; identifying one or more attributes associated with the emergency request; determining a location accuracy metric for the emergency request using the one or more attributes; comparing the location accuracy metric to a first accuracy threshold, wherein the reported location is converted to a validated location when the location accuracy metric meets the first accuracy threshold; and, in response to the location accuracy metric meeting the first accuracy threshold, providing the validated location to one or more recipients comprising a public safety answering point (PSAP).
Claim 13 recites features, among others, that are similar to the features that are discussed above with respect to claim 1.  Therefore, claim 13 is patentable over related arts.  Claims 2-12 and 14-20 depend from claims 1 and 13, respectively.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 1.  


Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
  
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEKADESELASSIE GIRMA whose telephone number is (571)270-5886.  The examiner can normally be reached on M-F 8:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 270-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689